DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 01/10/2022 has been entered.  Claims 1, 4-7, 9, 12, 15, and 17 have been amended.  Claims 1-20 are still pending in this application, with claims 1, 9, and 15 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shum et al. (US 8618742 Hereinafter Shum).


    PNG
    media_image1.png
    647
    699
    media_image1.png
    Greyscale

Regarding claim 15, Shum discloses a heat sink (230, Fig. 2a) comprising a plurality of fins (inner, intermediate, and outer, Fig. 5A provided above) arranged in a circle (Fig. 5A), each fin comprising an inner level spoke (Inner level, Fig. 5) branching into a plurality of intermediate level spokes (Intermediate level, Fig. 5A), wherein each of the plurality of intermediate level 
at least one LED light emitter (220, Fig. 2A) thermally coupled to the heat sink; and 
an optical element (210 or 260, Figs. 2A or 2B) configured to receive light from the at least one LED light emitter, wherein the optical element extends below the heat sink such that air flows outside of the optical element into the bottom openings (Column 4, lines 30-54), through the channels and out the top openings (Fig. 1A and 1B show 210 being provided in Fig. 1A and it clearly has openings on the outer level spoke; Fig. 2b shows the alternate better which 260 inside of 270 and there being vent section 270 around it; Additionally Examiner points out that any heat not within the optical element is considered to be outside of the optical element and the heat sink is directly above so the heat would rise to pass through the bottom openings and out the top).

Regarding claim 16, Shum discloses the heat sink further comprises side openings (specifically the side openings are the same as the top openings, Fig. 2A), wherein a portion of said heat sink separates the side openings and the bottom openings (the ring around the heat sink, Fig. 2A and 5A above) such that the side openings are distinct from the bottom openings (Fig. 2A).

Regarding claim 17, Shum discloses the optical element comprises an at least partially reflective curved surface (Fig. 2A), wherein the at least partially reflective curved surface extends downward from the heat sink (Fig. 2A).

18, Shum discloses the optical element comprises a first end adjacent the heat sink (the inside around the LED, Fig. 2A) and a second open end (the outside, Fig. 2A), the heat sink extending laterally beyond the first end (Column 4, lines 45-54).

Regarding claim 19, Shum discloses the heat sink and the optical element are disposed along an axis (the vertical axis) and the plurality of fins extend in a plane perpendicular to the axis (horizontal, Fig. 2A).

Regarding claim 20, Shum discloses the heat sink is in contact with the optical element (Fig. 1A, Column 4, lines 45-54).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7- 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0192537 Hereinafter Chung) in view of Liu (US 2010/0246172) and further in view of Van Duyn (US 2005/0243558).
Regarding claim 1, Chung teaches a lighting fixture, comprising: 
a heat sink (10, 20, 200; Fig. 2) comprising a mount area (where 200 and 300 are located, Fig. 6) and heat sink comprises heat-dissipating surfaces (20, Fig. 5) extending radially away from the mount area to an outer portion of the heat sink (Fig. 5); 

Chung fails to specifically teach a location of a driver box.
Liu teaches a heat sink (20, Fig. 2) comprising a mount area (where 126 is generally located, Fig. 3); 
A plurality of LED light emitters (224, Fig. 3) on the mount (Fig. 5), wherein the heat sink comprises heat-dissipating surfaces (Fig. 5); and 
a driver box (40, Fig. 5) radially offset from the outer portion of the heat sink for housing drive electronics to drive the plurality of LED light emitter (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a driver box attached radially offset from the outer portion of the heat sink of Chung as taught by Liu, in order to provide a specific location for a driver box which is needed to control the lighting device as well as properly protecting the circuitry by connecting it to a heatsink thereby preventing damage to the circuity.
Chung in view of Liu fails to teach a plurality of LED light emitters mounted directly on the mount area without an intervening circuit board.
Vanduyn teaches a plurality of LED light emitters (10, Fig. 2) mounted directly on the mount area (15 and 60, Fig. 2) without an intervening circuit board (20, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the circuit board of Chung with the circuit board of Vanduyn, in order to teach a common method for connecting LEDs as well as removing the circuit board so that the heat passes more efficiently to the heat sink.

2, Chung teaches a reflector (320, Paragraphs 0089, 0079, and 0083) mounted below the heat sink for receiving light from the plurality of LED light emitters.

Regarding claim 3, Chung fails to teach the location of the driver housing.
Liu teaches the driver box (40, Fig. 5) is mounted to the heat sink (Figs. 2 and 5).

Regarding claim 4, Chung teaches the reflector comprises a curved reflective surface (specifically 320 is pointed out as being a reflector which is well known in the art to mean that they are reflective surfaces. Additionally, Paragraph 0079 talks about the light being reflected outwardly through the front of 310) extending downward from the heat sink.

Regarding claim 5, Chung teaches the curved reflective surface is one of specular, diffuse, partially specular and diffuse, or combinations thereof (specifically this is inherently taught given that the reflector would provide a specular or diffuse reflection given that it’s a reflector).

Regarding claim 7, Chung teaches a planar lens (400, Fig. 6, Paragraphs 0080 and 0081) covering the plurality of LED light emitters and mounted inside of the reflector (Paragraph 0080).

Regarding claim 8, Chung teaches the reflector is partially reflective (specifically it’s a reflector therefore it is considered to be mostly reflective minus some loss due to reflection).

9, Chung teaches a heat sink (10 and 20, Fig. 2) comprising a mount area (where 200 and 300 are located, Fig. 6) and a plurality of fins (20, Fig. 2) extending from the mount area to an outer portion of the heat sink (Fig. 2); 
at least one LED light emitter (220, Fig. 6) on a mount area (where 200 and 300 are located, Fig. 6) of the heat sink; 
a reflector (300 and 320, Fig. 6) mounted below the heat sink for receiving light from the at least one LED light emitter (Paragraphs 0089, 0079, and 0083).
Chung fails to teach at least one LED light emitter coupled directly to a mount pad on the mount area of the heat sink; and
the driver box.
Liu teaches a heat sink (20, Fig. 2) comprising a mount area (where 126 is generally located, Fig. 3); 
at least one LED light emitter (224, Fig. 3) on the mount (Fig. 5), wherein the heat sink comprises heat-dissipating surfaces (Fig. 5); and 
a driver box (40, Fig. 5) radially offset from the outer portion of the heat sink for housing drive electronics to drive the at least one LED light emitter (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added a driver box attached radially offset from the outer portion of the heat sink of Chung as taught by Liu, in order to provide a specific location for a driver box which is needed to control the lighting device as well as properly protecting the circuitry by connecting it to a heatsink thereby preventing damage to the circuity.
Chung in view of Liu fails to teach at least one LED light emitter coupled directly to a mount pad on the mount area of the heat sink.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the circuit board of Chung with the circuit board of Van Duyn, in order to teach a common method for connecting LEDs as well as removing the circuit board so that the heat passes more efficiently to the heat sink.

Regarding claim 11, Chung teaches the reflector and heat sink are configured such that air flows over the reflector and through the plurality of fins (Fig. 6, Specifically heat rises therefore the heat would move upward from the metal reflector and over the heat sink given that the heat sink is above the reflector).

Regarding claim 12, Chung teaches the reflector comprises an at least a partially reflective surface (specifically it’s a reflector therefore it is considered to be mostly reflective minus some loss due to reflection), wherein the at least partially reflective surface extends entirely below the heat sink (specifically all of 310 is below 20 and is therefore extending entirely below the heat sink, Fig. 6).

Regarding claim 13, Chung teaches the reflector comprises a first end adjacent the heat sink (specifically the bottom of 310, Fig. 6) and a second open end (the bottom end of 320, Fig. 6), the heat sink extending laterally beyond the first end (Fig. 6).

14, Chung teaches the heat sink and the reflector are disposed along a vertical axis and the plurality of fins extend in a horizontal plane (Figs. 3 in view of 6).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0192537 Hereinafter Chung) in view of Liu (US 2010/0246172), and further in view of Van Duyn (US 2005/0243558), and Miller (US 2010/0124058).
Regarding claim 6, Chung fails to teach the curved reflective surface is textured.
Miller teaches the curved reflective surface (32, Fig. 6, Paragraph 0032) is textured.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the reflector of Chung textured as taught by Miller, in order to obtain a desired reflection (Miller Paragraph 0032).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2014/0192537 Hereinafter Chung) in view of Liu (US 2010/0246172) and further in view of Van Duyn (US 2005/0243558) and Danesh (US 9039254).
Regarding claim 10, Chung fails to teach a junction box.
Danesh teaches a junction box (13, Figs. 1 and 2) mounted over the heat sink (16, Fig. 1) and positioned off center from the heat sink (specifically off to the side of the heat sink, Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of a junction box to Chung as taught by Danesh, in .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant has argued that the prior art fails to teach “each fin comprising an inner level spoke branching into a plurality of intermediate level spokes, wherein each of the plurality of intermediate level spokes branches into a plurality of outer level spokes”. While this argument has been fully considered it is not persuasive. The Examiner points out that this limitation is not provided in claim 9 as arguments suggest. However, the argument is in claim 15 which new art is used to reject as provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T EIDE/            Examiner, Art Unit 2875